J -A13022-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

               v.


 LOUIS M. SESSA III

                    Appellant             :   No. 15 EDA 2019
            Appeal from the PCRA Order Entered October 25, 2018
     In the Court of Common Pleas of Bucks County Criminal Division at
                       No(s): CP-09-CR-0005943-1992

BEFORE:    SHOGAN, J., NICHOLS, J., and STRASSBURGER, J.*
JUDGMENT ORDER BY NICHOLS, J.:                           FILED JULY 16, 2019
     Appellant Louis M. Sessa III appeals pro se from the order dismissing
his serial Post Conviction Relief Act' (PCRA) petition as untimely.   Appellant

contends he has overcome the time -bar of the PCRA because newly discovered

facts demonstrate that the Commonwealth improperly induced his guilty plea.

Appellant also argues that the Commonwealth interfered with his ability to
raise the claim sooner. We affirm.

     The relevant facts giving rise to this appeal are well known to the
parties, and we need not restate them here. On March 29, 1993, Appellant
pled guilty to criminal homicide, criminal conspiracy, and related offenses.2



* Retired Senior Judge assigned to the Superior Court.

1- 42 Pa.C.S. §§ 9541-9546.

2 18 Pa.C.S. § 2501, and 18 Pa.C.S. § 903, respectively.
J -A13022-19



Appellant immediately proceeded to a degree of guilt hearing, and the trial
court found Appellant guilty of second-degree murder, 18 Pa.C.S. § 2502(b).

That same day, the trial court sentenced Appellant to life imprisonment for
the murder conviction, plus      a   concurrent term of five     to   ten years'
imprisonment for conspiracy. Appellant did not pursue a direct appeal.

      Appellant subsequently filed several unsuccessful petitions for collateral

review, including the instant pro se PCRA petition that was postmarked on
September 22, 2017. In it, Appellant challenged the legality of his convictions

and sentences. Appellant also claimed that the Commonwealth committed

Brady3 violations, and the trial judge harbored a conflict of interest.

      Regarding the PCRA's time -bar, Appellant argued that his claims were

based on information he discovered        in   his co-defendant's plea hearing
transcripts, which he did not obtain until October 2014. Appellant contended

that the information in the transcripts amounted to newly discovered facts.
Appellant relied on Commonwealth v. Burton, 158 A.3d 618, 638 (Pa.
2017), for the proposition that the presumption that information of public
record cannot be deemed "unknown" does not apply to pro se prisoners.
Appellant also invoked the governmental interference exception of the time -

bar, asserting that the Commonwealth deliberately concealed the transcripts

from him.




3 Brady v. Maryland, 373 U.S. 83 (1963).
                                      -2-
J -A13022-19



      The PCRA court dismissed Appellant's petition as untimely filed by order

dated October 25, 2018. Appellant timely filed a pro se notice of appeal, which

was postmarked on November 14, 2018.

      After careful review of the record, the parties' briefs, and the PCRA
court's decision, we agree with the PCRA court that Appellant's arguments
seeking to invoke an exception to the PCRA's time -bar were previously
litigated. See 42 Pa.C.S. § 9544(a); see also Commonwealth v. Sessa,
1137 EDA 2015, at 6-10 (Pa. Super. filed Nov. 24, 2015) (unpublished mem.)

(explaining that PCRA counsel represented Appellant in July 1994 when the

co-defendant's transcripts were docketed; therefore, Appellant's PCRA counsel

would have had access to the transcripts, and Appellant could have discovered

the transcripts with reasonable diligence in July 1994, at the latest).

      Having discerned no error of law, we affirm the order dismissing
Appellant's serial PCRA petition. See Commonwealth v. Lawson, 90 A.3d
1, 4 (Pa. Super. 2014) (stating that our standard of review for the dismissal
of a PCRA petition is limited to "whether the record supports the PCRA court's

determination and whether the PCRA court's decision is free of legal error"
(citation omitted)).
      Order affirmed.




                                      -3
J -A13022-19




Judgment Entered.




Jseph D. Seletyn,
Prothonotary


Date: 7/16/19




                    -4